The opinion of February 2, 1942, ante, p. 148, is amended as follows:
On page 4, line 5, strike out the words “comes under” and substitute therefor the words “is subject to.”
On page 14, line 15, strike out the word “watches” and substitute therefor the words “has authority to watch.” On page 15, line 7, strike out the word “subjected” and substitute therefor the word “subject.”
On page 15, lines 7 and 8, strike out the word “continuous.”
Respondents’ petition for rehearing is denied.
Opinion reported as amended, ante, p. 148.